USCA11 Case: 19-15042       Date Filed: 09/29/2022    Page: 1 of 14




                                                      [PUBLISH]
                              In the
         United States Court of Appeals
                  For the Eleventh Circuit
                    ____________________

                           No. 19-15042
                    ____________________


LYNCOLN DANGLAR,
                                                Plaintiff-Appellant,
versus
STATE OF GEORGIA,
DEPARTMENT OF CORRECTIONS,
GREGORY C. DOZIER,
sued in his offical and individual capacity,
as Commissioner of the State of Georgia
Department of Corrections,
SMITH SP WARDEN,
RONNIE BYNUM,
sued in his official and individual capacity
as Superintendent for Smith Transitional Center, et al.,
                                            Defendants-Appellees.
USCA11 Case: 19-15042             Date Filed: 09/29/2022          Page: 2 of 14




2                           Opinion of the Court                        19-15042

                         ____________________

             Appeal from the United States District Court
                for the Northern District of Georgia
                D.C. Docket No. 1:19-cv-03537-ELR
                      ____________________

Before NEWSOM, BRANCH, and LAGOA, Circuit Judges.
LAGOA, Circuit Judge:
        This appeal concerns the district court’s sua sponte dismissal
of Lyncoln Danglar’s amended complaint for failure to state a claim
upon which relief may be granted under 28 U.S.C. § 1915A—the
early screening provision of the Prison Litigation Reform Act
(“PLRA”). The early screening provision of the PLRA states that
“[t]he court shall review, before docketing, if feasible or, in any
event, as soon as practicable after docketing, a complaint in a civil
action in which a prisoner seeks redress from a governmental en-
tity or officer or employee of a governmental entity.” 1




1In conducting this review, “the court is to identify cognizable claims, or dis-
miss the complaint or portions that are frivolous, malicious, fail to state a claim
upon which relief may be granted, or seek monetary relief from a defendant
who is immune from that relief.” White v. Lemma, 947 F.3d 1373, 1377 (11th
Cir. 2020) (citing 28 U.S.C. § 1915A(b)). “A dismissal for failure to state a claim
under the early screening provision is no different from a dismissal under Fed-
eral Rule of Civil Procedure 12(b)(6).” Id. at 1376–77. Thus, for purposes of
this opinion, we accept the allegations in the amended complaint as true and
USCA11 Case: 19-15042            Date Filed: 09/29/2022        Page: 3 of 14




19-15042                   Opinion of the Court                              3

       Danglar makes several arguments. As a threshold issue on
appeal, Danglar contends that the district court erred in designating
him a “prisoner” under the PLRA at the time he filed his pro se
complaint and that the district court further erred in ordering him
to pay a filing fee before the district court. 2
        After careful review, and with the benefit of oral argument,
we reverse and remand the district court’s order. We hold that the
district court erred in applying the PLRA to Danglar’s action be-
cause Danglar, as a civil detainee in ICE custody, was not a “pris-
oner” under the PLRA when he filed his action. Thus, Danglar’s
complaint must be viewed by the district court in the first instance
and outside of the context of the PLRA on remand. Moreover, as
Dangler was not a “prisoner” for purposes of the PLRA at the time
that he filed this action, on remand, the district court shall return
the filing fees paid by Dangler pursuant to 28 U.S.C. § 1915(b)(1).
Regarding Dangler’s motion before this Court seeking a return of
the appellate filing fees paid pursuant to the PLRA, that motion is
granted and the Clerk is directed to refund to Dangler the appellate
filing fees paid by him to pursue this appeal.




construe them in the light most favorable to Danglar. Newbauer v. Carnival
Corp., 26 F.4th 931, 934 (11th Cir. 2022).
2 After appellate counsel was appointed, counsel filed a motion for a refund of
the fees Danglar paid to pursue this appeal based on Danglar’s designation as
a prisoner under the PLRA. That motion was carried with the case.
USCA11 Case: 19-15042       Date Filed: 09/29/2022    Page: 4 of 14




4                      Opinion of the Court               19-15042

    I.     FACTUAL AND PROCEDURAL BACKGROUND
       Danglar, a native and citizen of Grenada, became a lawful
permanent resident in 2004. According to the operative pleading
before this Court—the amended complaint—Danglar’s sentence
commenced in July 2015, and he was incarcerated in a Georgia state
prison operated by the Georgia Department of Corrections
(“GDC”). On July 11, 2017, Georgia state prison officials trans-
ferred Dangler to a location to meet with a United States Immigra-
tions and Customs Enforcement (“ICE”) agent—J. Sutanto. Agent
Sutanto questioned Dangler about his immigration status and is-
sued him a “Warrant for Arrest of Alien” dated July 11, 2017, which
stated that there was probable cause to believe that Dangler “either
lacks immigration status or notwithstanding such status is remove-
able under U.S. immigration law.” After the meeting with Agent
Sutanto concluded, Dangler returned to the Georgia state prison
where he was previously being held. At some point after this date
but before July 31, ICE placed an immigration detainer on Danglar
and issued a Warrant for Arrest with the charges of removability
attached, requesting prison officials to notify ICE before releasing
Danglar so that ICE could arrange to take him into its custody.
        On July 31, 2017, the GDC granted Danglar parole and he
was scheduled to be released from state custody that same day.
Based on the detainer placed on Danglar by ICE, Georgia prison
officials anticipated that Danglar would be picked up by ICE imme-
diately and therefore transferred him to a transitional center.
Danglar proceeded to sign release paperwork, but he was not
USCA11 Case: 19-15042       Date Filed: 09/29/2022    Page: 5 of 14




19-15042               Opinion of the Court                       5

released pursuant to the detainer. As a result, on July 31, 2017, a
prison official at the transitional center moved Danglar to a cell
within the transitional center and informed Dangler that he would
be released within forty-eight hours if ICE did not arrive and as-
sume custody.
        Forty-eight hours passed and ICE failed to arrive to take
Danglar into its custody. On August 2, 2017, the transitional center
transferred Danglar back to the Georgia state prison despite Dan-
gler’s requests to be released. Danglar was only told that he was
no longer being held by the State of Georgia but rather that he “was
the property of ICE and [was] being held for them.”
        Danglar remained in segregation at the Georgia state prison
until October 24, 2017—almost three months after his release
date—when the Department of Homeland Security formally initi-
ated removal proceedings against him and ICE officials assumed
custody of Danglar. The length of the detention by Georgia state
officials that Dangler claims was unconstitutional was eighty-six
days—the number of days between the date he signed his parole
release paperwork and the date he was picked up by ICE and taken
into its custody.
        On August 2, 2019, Danglar, proceeding pro se while in ICE
custody, brought a 42 U.S.C. § 1983 action against various Georgia
officials (collectively, “Defendants”), including the then-
USCA11 Case: 19-15042              Date Filed: 09/29/2022       Page: 6 of 14




6                             Opinion of the Court                   19-15042

Commissioner of the GDC,3 alleging violations of his constitu-
tional rights and of Georgia law. 4 Danglar alleged that his contin-
ued detention after his grant of parole, and pursuant to the immi-
gration detainer, was unlawful and extended beyond the forty-
eight hours as authorized by 8 C.F.R. § 287.7(d). 5 Danglar filed this
initial complaint from the Etowah County Detention Center in
Gadsden, Alabama, where he was detained by ICE.
       Finding Danglar’s complaint “deficient” for a variety of rea-
sons, the magistrate judge issued an order, advising Danglar to sub-
mit an amended complaint that complied with a set of require-
ments. As to Danglar’s separate request to proceed in forma pau-
peris, the magistrate judge provided Danglar with the requisites

3 Danglar  brought the action against: (1) Gregory C. Dozier, the then-Com-
missioner of GDC; (2) Kenneth Mantle, the then-Director of Offender Admin-
istration at GDC; (3) Doug Williams, the then-Warden of Smith State Prison;
(4) Ronnie Bynum, the then-Superintendent of Smith Transitional Center; and
(5) three other officials at the various GDC facilities where Danglar was held
during his detention.
4We hold “[a] pro se pleading . . . to a less stringent standard than a pleading
drafted by an attorney; a pro se pleading is liberally construed.” Jones v. Fla.
Parole Comm’n, 787 F.3d 1105, 1107 (11th Cir. 2015).
5   8 C.F.R. § 287.7(d) states:
          Upon a determination by the [United States Department of
          Homeland Security] to issue a detainer for an alien not other-
          wise detained by a criminal justice agency, such agency shall
          maintain custody of the alien for a period not to exceed 48
          hours, excluding Saturdays, Sundays, and holidays in order to
          permit assumption of custody by the Department.
USCA11 Case: 19-15042       Date Filed: 09/29/2022    Page: 7 of 14




19-15042               Opinion of the Court                       7

that needed to be satisfied for him to proceed in forma pauperis.
But the magistrate judge “cautioned” Danglar about proceeding
with his action, stating that “even if [Danglar was] allowed to pro-
ceed in forma pauperis, pursuant to 28 U.S.C. § 1915(b)(1)” of the
PLRA, “[Danglar] must nevertheless pay the full amount of the
$350.00 filing fee” for his action “from his prisoner account.” (em-
phasis omitted).
       On September 11, 2019, Danglar filed his amended com-
plaint, which constitutes the operative complaint for this appeal.
In the amended complaint, Danglar alleged that Defendants vio-
lated his rights under the Fourth, Fifth, Eighth, and Fourteenth
Amendments of the United States Constitution, as well as violated
Georgia law against unlawful imprisonment, because Defendants
detained him beyond his grant of parole and in violation of 8 C.F.R.
§ 287.7(d).
       According to affidavits in support of his complaint, Danglar
alleged that he began his GDC incarceration in July 2015. Then,
on or about July 11, 2017, state officials transported Danglar to a
GDC facility, where he was interviewed by ICE agent J. Sutanto.
According to Danglar, Sutanto interrogated him about his immi-
gration status without the presence of legal counsel. After this en-
counter, Danglar signed his parole release paperwork on July 31,
2017, at another GDC facility—the Smith Transitional Center. But
instead of being released on July 31, Danglar was transferred two
days later, on August 2, 2017, to yet another GDC facility—the
Smith State Prison—pursuant to an immigration detainer issued
USCA11 Case: 19-15042      Date Filed: 09/29/2022    Page: 8 of 14




8                     Opinion of the Court               19-15042

against him by ICE and a Memorandum of Understanding between
ICE and GDC. According to Danglar, he was then “held in admin-
istrative segregation” at Smith State Prison until ICE agents took
him into federal custody on October 24, 2017, under the authority
of the “ICE detainer and [an] accompanying administrative war-
rant.”
       In the amended complaint, Danglar asserted that his pro-
longed detention by Defendants violated his constitutional rights
and Georgia law. In short, Danglar claimed that his continued de-
tention beyond his grant of parole was not supported by probable
cause, was without due process, and was in contravention to 8
C.F.R. § 287.7(d). For these reasons, Danglar contended that De-
fendants violated his Fourth Amendment rights, as incorporated
under the Due Process Clause of the Fourteenth Amendment, and
Georgia law against unlawful imprisonment. Danglar also asserted
that his due process rights under the Fifth Amendment were vio-
lated by his continued detention and “illegal arrest.” Finally,
Danglar made passing references to a violation of his Eighth
Amendment rights. Danglar asked the district court for a variety
of forms of relief, including declaratory and compensatory relief.
       On September 26, 2019, the magistrate judge issued a com-
bined order and final report and recommendation, granting
Danglar’s request to proceed in forma pauperis but recommending
that Danglar’s 42 U.S.C. § 1983 action be dismissed without preju-
dice for failure to state a claim under the PLRA’s early screening
provision—i.e., 28 U.S.C. § 1915A. In granting Danglar’s request
USCA11 Case: 19-15042        Date Filed: 09/29/2022     Page: 9 of 14




19-15042               Opinion of the Court                         9

to proceed in forma pauperis, the magistrate judge applied the pro-
visions of 28 U.S.C. § 1915(b)(2) and ordered Danglar “to pay the
full statutory filing fee of $350.00” over a period of time. Next, the
magistrate judge turned to the early screening provision of the
PLRA without conducting any analysis as to whether Danglar was,
in fact, a “prisoner” for purposes of the PLRA. In so doing, the
magistrate judge concluded that Danglar failed to state a claim
against Defendants because he was “no longer in [D]efendants’ cus-
tody,” given that ICE had taken him into federal custody, and be-
cause a separate case that Danglar had brought against federal offi-
cials had been dismissed under the early screening provision.
        Danglar, proceeding pro se, filed his objections to the mag-
istrate judge’s report and recommendation, arguing that his plead-
ing “met the requirements to state a claim for relief under
[42 U.S.C. § 1983]” because Defendants “subjected him to a second
detention” after being granted parole and beyond the forty-eight
hours as authorized by 8 C.F.R. § 287.7(d). Danglar further argued
that the fact that he was in ICE custody did not preclude him from
bringing a 42 U.S.C. § 1983 action against Defendants for his con-
tinued GDC detention after being granted parole.
       The district court subsequently adopted the magistrate
judge’s report and recommendation and dismissed Danglar’s ac-
tion for failure to state a claim under the early screening provision
of the PLRA. See 28 U.S.C. § 1915A(b)(1). In addressing Danglar’s
amended complaint and objections, the district court solely consid-
ered Danglar’s Fourth Amendment argument, concluding that
USCA11 Case: 19-15042              Date Filed: 09/29/2022    Page: 10 of 14




10                        Opinion of the Court                     19-15042

Danglar failed to state a claim. The district court, like the magis-
trate judge, did not address Danglar’s other constitutional and
Georgia law claims. Likewise, the district court also did not sub-
stantively parse the timeline of Danglar’s GDC detention from his
initial grant of parole to his eventual transfer into federal custody
to determine if Danglar’s detention was unlawful at any point.
       On December 13, 2019, Danglar, still proceeding pro se, filed
his timely notice of appeal. Then, on July 1, 2020, Danglar filed his
pro se appellate brief with this Court. On October 29, 2020, by our
own motion, we directed that counsel be appointed to represent
Danglar in his appeal. 6 Subsequently, counsel for Danglar filed a
supplemental appellate brief. Defendants did not file a response
brief or participate in this appeal.
                   II.    STANDARD OF REVIEW
        “Interpretation of the PLRA is a question of law we de-
cide de novo.” Troville v. Venz, 303 F.3d 1256, 1259 (11th Cir.
2002). “We review de novo a district court’s sua sponte dismissal
for failure to state a claim for relief under 28 U.S.C. § 1915A(b).”
Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir. 2017); accord
Jones v. Fla. Parole Comm’n, 787 F.3d 1105, 1107 (11th Cir. 2015).
                            III.      ANALYSIS

6After determining that oral argument was necessary, this Court appointed
appellate counsel and authorized counsel to file an initial brief for Dangler.
We thank Jonathan H. Silberman for accepting this appointment and for his
service to this Court.
USCA11 Case: 19-15042        Date Filed: 09/29/2022     Page: 11 of 14




19-15042                Opinion of the Court                        11

       As a threshold issue on appeal, Danglar, through his counsel,
argues that he cannot be considered a “prisoner” for purposes of
the PLRA. He also argues that the district court and the magistrate
judge erred in applying provisions of the PLRA to Danglar’s ac-
tion—i.e., sua sponte reviewing Danglar’s complaint under the
early screening provision of the PLRA, 28 U.S.C. § 1915A, and re-
quiring Danglar to pay the full amount of the filing fee under the
PLRA, id. § 1915(b)(1).
       “When construing statutory language, we begin ‘where all
such inquiries must begin: with the language of the statute itself,’
giving ‘effect to the plain terms of the statute.’” United States v.
Henco Holding Corp., 985 F.3d 1290, 1297 (11th Cir. 2021) (quot-
ing In re Valone, 784 F.3d 1398, 1402 (11th Cir. 2015)). Thus, we
start with the definition of “prisoner” under the applicable provi-
sions of the PLRA. Under the fee provision of the PLRA, a prisoner
bringing a civil action or related appeal is required to pay the filing
fees in full. 28 U.S.C. § 1915(b)(1). Both the early screening provi-
sion and the fee provision of the PLRA define “prisoner” as: “any
person incarcerated or detained in any facility who is accused of,
convicted of, sentenced for, or adjudicated delinquent for, viola-
tions of criminal law or the terms and conditions of parole, proba-
tion, pretrial release, or diversionary program.” 28 U.S.C.
§ 1915A(c) (defining “prisoner” under § 1915A) (emphasis added);
id. § 1915(h) (defining “prisoner” under § 1915). In assessing
whether the provisions of the PLRA apply to a plaintiff, this Court
USCA11 Case: 19-15042       Date Filed: 09/29/2022     Page: 12 of 14




12                     Opinion of the Court                 19-15042

looks to the prisoner’s “status at the time he filed his complaint.”
Troville, 303 F.3d at 1259.
       This Court in Troville held that the “PLRA’s restrictions on
actions brought by prisoners do not apply to civilly committed de-
tainees.” 303 F.3d at 1260. In Troville, a civil detainee filed a com-
plaint regarding his detention in a Florida correctional facility un-
der a Florida law that created a civil commitment procedure for the
treatment of sexually violent predators. Id. at 1257–58. The civil
detainee had not been charged with a crime and was not serving a
term of imprisonment for any criminal conviction at the facility;
rather, the civil detainee was being held pending a hearing to de-
termine whether he should be involuntarily detained as a sexually
violent predator. Id. at 1258. We concluded that “the definition of
‘prisoner’. . . appl[ied] only to persons incarcerated as punishment
for a criminal conviction. . . . A civil detainee simply does not fall
under § 1915’s definition of ‘prisoner,’ by which the statute means
persons incarcerated for ‘violations of criminal law or the terms
and conditions of parole, probation, pretrial release, or diversion-
ary program.’” Id. at 1260. “Civil detention by definition is non-
punitive” and therefore not criminal, id. at 1260.
        In so holding, we acknowledged that several circuits to have
addressed the issue of civil detention and the PLRA had held the
same. Id. (collecting cases). We also cited several cases where our
sister circuits had determined that an immigration detainee, in par-
ticular, is not a “prisoner” under the PLRA. Id. (citing Agyeman v.
INS, 296 F.3d 871 (9th Cir. 2002), LaFontant v. INS, 135 F.3d 158
USCA11 Case: 19-15042        Date Filed: 09/29/2022     Page: 13 of 14




19-15042                Opinion of the Court                        13

(D.C. Cir. 1998), and Ojo v. INS, 106 F.3d 680 (5th Cir. 1997), for
the proposition that “an INS detainee is not a ‘prisoner’ under the
PLRA”).
        Applying the principles articulated in Troville to this appeal,
we hold that Danglar was not a “prisoner” under the PLRA when
he filed his complaint. When Danglar filed his complaint, he had
completed his state-law criminal detention and was in federal cus-
tody at a new facility in Alabama pursuant to an immigration de-
tainer. Dangler was therefore civilly detained because of that im-
migration detainer. See INS v. Lopez-Mendoza, 468 U.S. 1032,
1038 (1984). Because he was civilly detained, we conclude that
Danglar was not a “prisoner” for purposes of the PLRA, and the
district court and the magistrate judge erred in applying the PLRA’s
early screening provision and fee provision to Danglar’s action. Cf.
Shuhaiber v. Ill. Dep’t of Corr., 980 F.3d 1167, 1170 (7th Cir. 2020)
(holding that “a person held only on an immigration detainer is not
a ‘prisoner’ within the meaning of the PLRA”), cert. denied, 141 S.
Ct. 2475 (2021); Ojo, 106 F.3d at 682 (explaining that “[h]ad Con-
gress wished to include immigration violations” within the ambit
of the PLRA, Congress could have added them to “the laundry list
of other” criminally oriented “things one might violate,” as stated
in the PLRA’s definition of “prisoner”). Thus, both the district
court and the magistrate judge erred in applying the PLRA to
Danglar’s action. We therefore reverse the district court’s order
and remand for further proceedings consistent with this opinion.
USCA11 Case: 19-15042        Date Filed: 09/29/2022     Page: 14 of 14




14                      Opinion of the Court                 19-15042

       On remand, the district court is directed to evaluate
Danglar’s complaint in the first instance and outside of the context
of the PLRA. The district court also is directed to return the filing
fees paid by Danglar below. We also grant Danglar’s motion be-
fore this Court to refund the filing fees paid pursuing this appeal.
       We also note that the district court’s order does not provide
a meaningful opportunity for appellate review beyond identifying
the error in applying the PLRA to Danglar’s action. Cf. United
States v. Huff, 609 F.3d 1240, 1248 (11th Cir. 2010) (explaining that
“[t]he district court must explain its findings with sufficient clarity
to enable this court to adequately perform its function on appellate
review”). Indeed, outside of briefly discussing Danglar’s Fourth
Amendment claim, the district court did not address any of
Danglar’s other constitutional or state-law claims. Further, neither
the district court nor the magistrate judge attempted to parse the
timeline of Danglar’s detention after his grant of parole, and in con-
junction with 8 C.F.R. § 287.7(d), to determine whether his deten-
tion could have violated his rights under the Constitution and
Georgia law at any point. On remand, the district court is in-
structed to consider such issues where appropriate.
                       IV.    CONCLUSION
      For the reasons stated, we reverse the district court’s order
and remand for further proceedings consistent with this opinion.
       REVERSED AND REMANDED.